DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show and I-shaped profile as described in the specification (see at least line 1 on page 6).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the I-shaped profile (see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bremer (D852522).
In Figures 1, 2 and the mark-up below, note an active seat comprising: a body extending along a length between a first end and a second end; a seat disposed at the first end of the body, the seat being sized and shaped to enable a user to sit upon the seat; a convex surface disposed at the second end of the body, the convex surface defining at least a first rocking path about which the active seat tilts, the convex surface being aligned with the seat along the length of the body; and a stacking notch defined at an intermediate location along the body, the stacking notch defining a flat surface extending along part of the length of the body, the flat surface being recessed laterally inwardly from an outer periphery of the body taken at the first and second ends.
Regarding claim 14, note the body defines resting surfaces facing in a common direction with the flat surface, the resting surfaces being disposed towards the first and second ends.  


    PNG
    media_image1.png
    745
    655
    media_image1.png
    Greyscale

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nix (4451080) in view of Farley (759809).
The primary reference shows all claimed features of the instant invention with the exception of the connecting portion defining oppositely facing flat surfaces connected by oppositely facing side surfaces, wherein a first of the flat surfaces faces in a common direction with the first and third resting surfaces.
In the primary reference, note an active seat extending along a central axis (see Figure 1) between a first end (top) and a second end (bottom), the active seat comprising: a first end portion (30, 12) defining the first end, the first end portion defining a seat (12) facing in a first 
Regarding claim 2, note the convexly contoured surface is shaped to enable rocking of the active seat along a first rocking path.  See Figures 1 and 3.
Regarding claim 7, note the first end portion defines an oblong shape.  See Figures 1 and 2.
Regarding claim 8, note the second end portion defines an oblong shape.  See Figures 1 and 3.
Regarding claim 11, note the active seat has an I-shaped profile.  See Figure 1.
The secondary reference teaches configuring an active seat as having a connecting portion (C, D) defining oppositely facing flat surfaces connected by oppositely facing side surfaces, wherein a first of the flat surfaces faces in a common direction with the first and third resting surfaces.  See Figures 2 and 4.

It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting oppositely facing flat surfaces for the oppositely facing rounded surfaces of the primary reference, thereby configuring the connecting portion as defining oppositely facing flat surfaces connected by oppositely facing side surfaces, wherein a first of the flat surfaces faces in a common direction with the first and third resting surfaces.  This modification provides an alternate, equivalent shape to the oppositely facing surfaces, wherein either a rounded shape or a flat shape performs equally as well as the other.  No problem is solved and no advantage is gained by choosing one shape over the other, and the choice is merely a design consideration.

Claims 1-3, 9, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LaSorsa (D557909) in view of Verdier et al (9301619).
The primary reference shows all claimed features of the instant invention with the exception of the first and second resting surfaces being either flat or concave.
In Figures 1-4, and the mark-up below, note the primary reference shows: an active seat extending along a central axis between a first end and a second end, the active seat comprising: a first end portion defining the first end, the first end portion defining a seat facing in a first direction, the seat having a first transverse cross-dimension, and the seat intersecting the central axis, the first end portion also defining oppositely facing first and second resting surfaces, the first and second resting surfaces being rounded; a second end portion defining the second end, wherein a convexly contoured surface is disposed at the second end portion and 
Regarding claim 2, note the convexly contoured surface is shaped to enable rocking of the active seat along a first rocking path.  See Figures 2 and 4.
Regarding claim 3, note the convexly contoured surface is shaped to enable rocking of the active seat along multiple rocking paths.  See Figure 4.
Regarding claim 9, note the first end portion, the second end portion, and the connecting portion are monolithically formed (i.e. characterized by rigidity).  See Figure 3.
Regarding claim 11, note the active seat has an I-shaped profile.  See Figure 2.
Regarding claim 22, note the first and third resting surfaces enable the active seat to be laid in a first stable position with the first and third resting surfaces contacting a floor, and wherein the second and fourth resting surfaces enable the active seat to be laid in a second stable position with the second and fourth resting surfaces contacting the floor.

    PNG
    media_image2.png
    485
    597
    media_image2.png
    Greyscale


The secondary reference teaches configuring an active seat as having a first end portion (51, 52) having oppositely facing first and second resting surfaces (see Figure 3), each of the first and second resting surfaces being either flat or concave (see Figure 3).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting flat first and second resting surfaces for the rounded first and second resting surfaces of the primary reference.  This modification provides alternate, equivalent first and second surface shapes, wherein either shape performs equally as well as the other.  No advantage is gained and no problem is solved by choosing one shape over the other, and the choice is merely a design consideration.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaSorsa (D557909) in view of Verdier et al (9301619), as applied to claim 1 above.
LaSorsa, as modified above, shows all claimed features of the instant invention with the exception of the first transverse cross-dimension substantially matching the second transverse cross-dimension.
It would have been an obvious matter of choice in design to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify LaSorsa by configuring the first and second transverse cross-dimensions as substantially matching.  This modification provides an alternate, equivalent configuration for the first and second transverse cross-dimensions, wherein either performs equally as well as the other.  No advantage is gained and no problem is solved with one set of dimensions over the other.  The choice in dimensions is merely a design consideration.

Allowable Subject Matter
s 5, 6, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 16, 19-21 and 23 are allowed.

Response to Amendment/Arguments
Applicant’s response filed December 16, 2020 has been fully considered.  Remaining issues are described in the sections above.  Applicant’s amendment has necessitated new grounds of rejection, as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Basu et al (7325872) shows a rocking assembly having first and second ends joined to one another by a connecting portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






mn					/MILTON NELSON JR/January 15, 2021                             Primary Examiner, Art Unit 3636